Case 1:17-cv-00052-IMK-MJA Document 114-6 Filed 07/08/19 Page 1 of 3 PagelD #: 1085

EXHIBITS
Case 1:17-cv-00052-IMK-MJA Document 114-6 Filed 07/08/19 Page 2 of 3 PagelD #: 1086

Emai1s2
scottbal lock@yahoo. com
Sent: Wednesday, November 07, 2012 9:48 PM
To: Ballock Ellen
Subject: Tommy

Tommy had an excirene ly difficult night tonight. After dinner we kept the tv off, sat
on the couch and I rubbed his back while we talked. He is traumatized by what has
Peppa He is a sensitive and emotional little boy who is suffering tremendously.
It believe this has scarred him forever. I seriously worry about your relationship. I
don’t want either of you to struggle like this. Despite your wanting to believe
otherwise, it is much deeper than, and pre-dates, our separation, Did you happen to
see the picture he drew at counseling today? The one in which he depicted, as
instructed by the counselor, a picture of us before the separation? Very sad.

Please remind your counselor tomorrow that she promised to help you with your
marriage, not tear it apart. That she said it was important because divorces were
devastating. And that she could tell you were madly in love with me.

om asks that you place in the school office enough clothes to get him through the
weekend,

I am not sure exactly when Nana will be here because I forgot that T and I are going
to Pittsburgh Saturday night. Nana was originally scheduled to be here and babysit
so you and I could go to Pittsburgh and talk, but now that it's going to be me and
Tommy, I'm not sure when I will have her arrive. she has her last treatment in
Birmingham Friday. She will be here within a few days, though, as she hears we are
in crisis mode and Tommy is begging for her.

I am certain Tommy wishes, as do I, that you could find the passion you once had for
us and our family. That we could turn back the clock just a few months, to when we
were in love and the future was bright.

Please tread lightly during this divorce. The damage is devastating to us and our
children no matter what, but we can attempt to minimize the pain in some small ways.

From: scottbal lock@yahoo. com

Sent: wednesday, November 07, 2012 6:18 PM
To: Ballock Ellen

Subject: Per your request
Attachments: photo.JPG

From: scottbal lock@yahoo. com

Sent: wednesday, November 07, 2012 6:18 PM
To: Ballock Ellen

Subject: Per your request
Attachments: photo.JIPG

From: scottbal lock@yahoo. com
Sent: Wednesday November 07, 2012 4:01 PM
To: ellenbal lock@yahoo. com
Subject: Re: This is my Jast request:

You directed me to send all correspondence to you about the divorce via email. That

is what I have done. My correspondence has been polite and res ectful. Calling it

"harassing" does not make it so. I am simply providing you with information and
Page 449
Case 1:17-cv-00052-IMK-MJA Document 114-6 Filed 07/08/19 Page 3 of 3 PagelD #: 1087

Emai1s2
recommendations for the divorce process and the benefit of the children.

on Nov 7, 2012, at 3:31 PM, "ellenballock@yahoo.com" <ellenballock@yahoo.com> wrote:

> Scott, I have asked you many times to leave me alone, This is my last request.
Please refrain from sending harassing emails and texts, as well as any other means
of communication.

From: scottbal lock@yahoo. com

Sent: Wednesday, November 07, 2012 2:51 PM

To: Ballock Ellen

Subject: 51 Summit Overlook

If you are interested in having me buy you out, please provide me with a figure for
the home and whatever furnishings you would wish to leave behind. From:

scottbal lock@yahoo. com

Sent: wednesday, November 07, 2012 1:42 PM

To: Ballock Ellen

Subject: Request for Info

ts it fair and accurate to represent that you have a bachelor's degree plus 32
graduate credit hours, and 12-plus years of professional work experience? Anything I
should change or add to that description?From: scottbal lock@yahoo. com

Sent: wednesday, November 07, 2012 11:52 AM

To: Ballock Ellen
Subject: Divorce

rT have no intention of making this ugly, of escalating. Quite the contrary, I have
been the one asking for reasonableness, for calm, to save money, to discuss, to be
adults. I have repeatedly asked that we direct our efforts toward saving our
marriage and family. You have rejected my offers, Your anger has caused you to be
unreasonable, aggressive and contentious. Your divorce filing causes us to have who
knows how weny additional court proceedings. You run to your attorneys and rack up
monstrous bills when completely unnecessary. You have 911 on speed dial.

Again, I am sorry that we have to go through this process. These are the natural
consequences of your choice to leave. We are faced with a broken family, traumatized
and scarred children, outlandish expenses for attorneys and the maintenance of two
households, your having to find work and health insurance, division of property, to
include the house, the loss of friends, family, changed futures, etc. We were warned
us of this. The people I talk to who have been thigugn it_say it doesn't get easier,
it actually gets harder, in all te apace we should have listened and reconciled. We
should still reconcile. But you wish to proceed down this path. Please don't make it

harder than it has to be. You are leaving a wake of destruction.

My request to make_decisions is not meant to pressure you, but to create stability
for us and the children. The sooner, the better. There are so many variables
involved, all the way down to who gets the dog, that it makes no sense to work
exclusively through our attorneys. Both have said that they recommend that their
clients engage in productive discussions. I have many options, all of which are
dependent upon custody and division of assets. You, of course, have no incentive to
move things along. I am paying your bills, you remain in the home, you don't have to
find employment or health insurance yet. You spend your days and nights going on
dates. You even said to me that it is as though I am on an extended work trip, But
it is affecting me and the children to live in a state of limbo, not knowing from
day to day when we will see each other, where we will be living, and with whom.
without formal agreements you can change your mind about visitation Cand have). For
those reasons I have asked Delby to expedite the process.

Please think. About us. And if you won't think about us, think about how to do this
like friends. we were partners and best friends in life a mere six weeks ago. I
believe we can be that again. we share two beautiful children. we are going to be
forever linked. If it can't be as partners, let it be as friends.

Page 450
